Citation Nr: 9933068	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-18 833	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the RO.  



REMAND

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met in connection with the veteran's claim for an 
increased rating for his service-connected PTSD in that it is 
well grounded based on the veteran's evidentiary assertion 
that his service-connected disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  The VA has a duty to assist the veteran in 
development of facts pertinent to a well-grounded claim.  38 
U.S.C.A. § 5107(a).  

The veteran has been diagnosed with several psychiatric 
disorders, but none of the examinations fully described the 
degree of disability attributable to his service-connected 
disability.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  
In the Board's opinion, the examinations of record are 
inadequate to ascertain the current severity of the veteran's 
service-connected PTSD.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 
2 Vet. App. 181 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since July 
1998.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
Global Assessment of Functioning score on 
Axis V.  The examiner is asked to render 
a medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
PTSD.  The examiner should comment on 
whether the service-connected disability 
precludes the veteran from performing 
substantially gainful employment.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  All 
indicated development should performed in 
this regard.  If any issue remains 
denied, the veteran should be furnished 
with an appropriate supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

